DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isahaya et al. (US 2008/0097045).
	In ¶ 13, Isahaya et al. teach a polymerizable composition comprising: a compound having two or more thio groups; and an isocyanate compound.
	In ¶s 33, 43 and 52, teach the composition to be polymerized in the presence of a catalyst, such as mineral acid exemplified by phosphoric acid in amounts from 0.005 to 5 parts. 

	Therefore it would have been obvious to arrive at the claimed composition, based on the teachings of Isahaya et al., with a reasonable expectation of success.
	Regarding Claim 5, while Isahaya et al. does not explicitly disclose the viscosity of the composition, in ¶ 57, it teaches that the viscosity is adjusted so as to facilitate a cast operation.  Thus, a person of ordinary skill in the art would have derive the optimum viscosity, through routine experimentation.  Thus, the optimum viscosity would have been obvious to obtain.
	It is noted that the recited intended use is not given patentable weight, as the claims are to the composition itself.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isahaya et al. (US 2008/0097045) as applied to claims 1-5 above, and further in view of Kuma et al. (US 2010/0298521).
	While Isahaya et al., above, does not explicitly disclose the presence of the impurities, Kuma et al., which belongs to the same technical field pertaining to a polymerizable composition for an optical material, discloses a (poly)thiol compound prepared by using 1.0 wt% or less of thiourea including calcium (see claim 1). Since the present invention and both Isahaya et al. and Kuma et al. belong to the same technical field pertaining to a polymerizable composition for an optical material, a person of ordinary skilled in the art would have found it obvious to arrive at the claimed impurity features by combining the teachings of Kuma et al. in the composition of Isahaya et al., with a reasonable expectation of success. 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to arrive at the present composition from the teachings of Isahaya et al. and Kuma et al., motivated by a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive.

In response to applicant's argument that the present composition is to be used for optical lens, and that Isahaya et al. does not reach optical lens, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

In response to applicant's arguments against Kuma in isolation, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Isahaya et al. clearly teach the claimed acid component.

Further, even if applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, this cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE